UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2079


YU HUA ZHENG,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 18, 2014              Decided:   February 25, 2014


Before DUNCAN, AGEE, and DAVIS, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Zhiyuan Qian, LAW OFFICES OF GERALD KARIKARI, P.C., New York,
New York, for Petitioner. Stuart F. Delery, Assistant Attorney
General, William C. Peachey, Assistant Director, Jonathan
Robbins,   Office  of   Immigration  Litigation,   UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Yu Hua Zheng, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (“Board”) dismissing his appeal from the

immigration       judge’s        order        denying        his        application          for

cancellation      of    removal     under      8   U.S.C.     §     1229b     (2012).         We

dismiss the petition for review.

              Under 8 U.S.C. § 1252(a)(2)(B)(i) (2012), “no court

shall have jurisdiction to review . . . any judgment regarding

the    granting    of    relief       under       section    .     .    .    1229b.”         See

Sorcia v. Holder, 643 F.3d 117, 124-25 (4th Cir. 2011) (finding

no jurisdiction to review discretionary denial of cancellation

of removal absent constitutional claim or question of law).

              Here,     the    immigration         judge     found,         and    the     Board

agreed, that Zheng failed to meet his burden of establishing

that    his   United     States     citizen        wife     and    two      children       would

suffer an exceptional and extremely unusual hardship if he is

removed to China.

              “[A]n     ‘exceptional       and       extremely         unusual      hardship’

determination is a subjective, discretionary judgment that has

been    carved    out     of    our    appellate          jurisdiction.”              Romero-

Torres v.     Ashcroft,       327   F.3d      887,    888    (9th      Cir.       2003);    see,

e.g.,   Barco-Sandoval         v.   Gonzales,         516    F.3d      35,    36    (2d     Cir.

2008); Memije v. Gonzales, 481 F.3d 1163, 1164 (9th Cir. 2007);

                                              2
Martinez v. Attorney Gen., 446 F.3d 1219, 1221-22 (11th Cir.

2006); see also Obioha v. Gonzales, 431 F.3d 400, 405 (4th Cir.

2005)    (“It    is    quite   clear    that    the   gatekeeper        provision     [of

§ 1252(a)(2)(B)(i)] bars our jurisdiction to review a decision

of the [Board] to actually deny a petition for cancellation of

removal.”).      Indeed, this court has concluded                 that the issue of

hardship    is    committed     to     agency   discretion        and    thus    is   not

subject to appellate review.               Okpa v. INS, 266 F.3d 313, 317

(4th Cir. 2001).         Nevertheless, we retain jurisdiction to review

colorable constitutional claims and questions of law.                           8 U.S.C.

§ 1252(a)(2)(D); Gomis v. Holder, 571 F.3d 353, 358 (4th Cir.

2009).

            We have reviewed Zheng’s claims of error and conclude

that he fails to raise a constitutional claim or a question of

law regarding the dispositive finding that he did not establish

that his removal would be an exceptional and extremely unusual

hardship.       Accordingly, we dismiss the petition for review.                       We

dispense    with       oral    argument    because         the    facts    and     legal

contentions      are    adequately      presented     in    the    materials      before

this court and argument would not aid the decisional process.


                                                                  PETITION DISMISSED




                                          3